            Case 8:19-mj-00590-DUTY Document 2 Filed 07/29/19 Page 1 of 1 Page ID #:2
                                                                                                   ~"~'   r~
                                                                                           m      ~r      `~

                                                                                                  ~~      C    ~

                                                                                               Z          ~
                                                                                               --a~~      tD
                                                                                               ~cn:.~~
                                                                                                _ --t—+
                                                                                               ~~Ci       ~~
                                        UNITED STATES DISTRICT COURT                           ~n~
                                     CENTRAL DISTRICT OF CALIFORNIA                               ~: ~    N
                                                                                                          '
                                                                                                          ~
                                                               CasE Nyuvl   R:~ ~ w
UNITED STATES OF AMERICA                                                            ~
                                                 PLAINTIFF                                         O
                  V.

                                                                       REPORT COMMENCING CRIMINAL
JOSE CAMACHO-VALADEZ
                                                                                       ACTION
USMS# 73804-298                                DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

1• Date and time of arrest: 7/29/2019          11:00                             ❑x AM    Q PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
   any other preliminary proceeding:     ~ Yes         ❑x No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):       ~x Yes    ❑ No

4. Charges under which defendant has been booked:

    18 USC 3148

5. Offense charged is a:    ~x Felony      ❑Minor Offense             ❑Petty Offense       ❑Other Misdemeanor

6. Interpreter Required:   ~ No       Ox Yes     Language: SPANISH

7• Year of Birth: 1996

8. Defendant has retained counsel:       ❑x No
    ❑ Yes        Name:                                                  Phone Number:


9• Name of Pretrial Services Officer notified: MARINA

10. Remarks (if any):


11. Name: ADRIAN BRAVO                                   (please print)

12. Office Phone Number:714-338-4610                                        13• Agency: USMS

14. Signature:                 j~~^                                         15• Date: 7/29/2019


CR-64(05/18)                             REPORT COMMENCING CRIMINAL ACTION
